Citation Nr: 0531967	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  03-35 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for diabetic 
retinopathy, claimed as secondary to diabetes mellitus, type 
II.

3.  Entitlement to service connection for periodontitis, 
claimed as secondary to diabetes mellitus, type II, for 
purposes of compensation or for purposes of VA clinical 
treatment.

4.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to diabetes mellitus, type 
II.

5.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus, type II.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from September 1965 through 
September 1969.  This matter initially came before the Board 
of Veterans' Appeals (Board) on appeal from an April 2003 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied the 
claims for service connection now before the Board on appeal.  
By a Board decision issued in August 2004, the Board remanded 
the claims for additional development.  The claims now return 
to the Board for appellate review following that development. 

After review of the evidence and contentions of record, the 
Board finds that the claims on appeal are more accurately 
stated as set forth on the title page of this decision.

The claims of entitlement to service connection for diabetic 
retinopathy, hypertension, and peripheral neuropathy, claimed 
as secondary to diabetes mellitus, type II, and the claim of 
entitlement to service connection for periodontitis, claimed 
as secondary to diabetes mellitus, type II, for purposes of 
VA clinical treatment, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran has a diagnosis of diabetes mellitus, type 
II.

2.  The evidence establishes that the naval vessel to which 
the veteran was assigned operated in the coastal waters off 
Vietnam from February 1967 to September 1967, and the ship's 
log establishes that the vessel docked at several places in 
Vietnam and that crewmembers went ashore while the vessel was 
docked.  

3.  The clinical evidence includes medical opinion that the 
veteran's retinopathy is due to diabetes.  

4.  Periodontitis is not defined as a disability under VA 
regulations and is therefore not a disorder for which 
veterans' compensation benefits may be awarded.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, may be presumed to have been 
incurred as the result of the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 
(2005). 

2.  The criteria for service connection for diabetic 
retinopathy, as secondary to service-connected diabetes 
mellitus, type II, are met.  38 U.S.C.A. §§ 1110, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.306, 3.307, 3.309, 3.310 (2005).

3.  There is no legal entitlement to compensation benefits 
for periodontitis.  38 C.F.R. § 3.381 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The appellant claims he is entitled to service connection for 
diabetes mellitus based on exposure to Agent Orange during 
service, and claims that he is entitled to compensation for 
diabetic retinopathy and for periodontitis, as those 
disorders are secondary to diabetes mellitus.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In this case, as the decisions below with regard to claims 
for service connection for diabetes mellitus, type II, and 
diabetic retinopathy are favorable to the veteran, further 
action under the VCAA would simply delay the favorable 
decisions, and would therefore be adverse to the veteran's 
interests.  As there is no legal entitlement to service 
connection for periodontitis, any further action under the 
VCAA would be fruitless, and is not required.  No further 
discussion of the VCAA is necessary.
Service connection may be established for a current 
disability on the basis of a "presumption" under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  The laws and regulations pertaining 
to Agent Orange exposure provide for a presumption of service 
connection due to exposure to herbicide agents for veterans 
who have one of several diseases and served on active duty in 
Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307(a)(6), 3.309(e).


A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309(e) will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service.  Diabetes 
mellitus, type II, is included on this list.  No disorder 
other than one listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 C.F.R. § 3.307(a).
A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii). 
A veteran is presumed to have been exposed to herbicides if 
he or she served in Vietnam between January 9, 1962, and May 
7, 1975, unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  See 38 U.S.C.A. § 1116(f).
The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant. 
Analysis
1.  Claim for service connection for diabetes mellitus
The initial question that must be answered is whether the 
appellant's naval service during the Vietnam era is 
sufficient to raise the presumption of exposure to Agent 
Orange.  The appellant served aboard the USS EXCEL (MSO-439), 
a minesweeping vessel.  Excerpts of the deck log book for the 
USS EXCEL from March 1967 to September 1967, a period during 
which the veteran's service personnel records establish that 
he was assigned to that vessel, are associated with the 
claims file.  The excerpts obtained include two pages of the 
log book for March 1967, two pages for May 1967, two pages 
for June 1967, three pages in August 1967, and two pages for 
September 1967.  
The deck log book excerpts establish that the USS EXCEL 
operated in the waters off the coast of Vietnam during that 
period.  The ship's logs reflect that the USS EXCEL anchored 
at Nha Trang in May 1967, at Cam Rahn Bay in June 1967, at 
Hon Tre in June 1967, and at Hon Tre Island in September 
1967.
The appellant's October 2002 statement indicates that he went 
on shore in the performance of his duties and on liberty 
leave when his ship docked in Vietnam.  The veteran provided 
a further statement in October 2002 in which he explained 
that, as storekeeper for his ship, he spent time in port to 
procure supplies.  In June 2003, the veteran provided 
photographs which appear to show that he was on shore in a 
dock area and at other locations in Vietnam.  

The veteran also provided a copy of what appears to be a 
newsletter entitled "EXCEL FAMILY - GRAM."  This typewritten 
document states that the EXCEL began patrolling (off Vietnam) 
in February 1967.  The document further states that the EXCEL 
went into Cam Rahn Bay "for briefings and services."  In 
February 2005, the veteran provided additional pages of the 
June 1967 "EXCEL FAMILY - GRAM." The additional text, at page 
three, describes "An Afternoon in Cam Rahn Bay," and sets 
forth some of the activities crew members participated in 
during shore leave at that location.
An opinion of the General Counsel for VA held that service on 
a deep-water naval vessel off the shores of Vietnam may not 
be considered service in the Republic of Vietnam for purposes 
of 38 U.S.C. § 101(29)(A), which defines the Vietnam era as 
the period beginning on February 28, 1961, and ending on May 
7, 1975.  The General Counsel determined that this definition 
was not inconsistent with the definition of service in the 
Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  
VAOPGCPREC 27-97.  A veteran must demonstrate actual duty or 
visitation in the Republic of Vietnam to have qualifying 
service.  Id.
Thereafter, VA reiterated its position that service in deep-
water naval vessels offshore of Vietnam (as opposed to 
service aboard vessels in inland waterways of Vietnam) is not 
included as "service in the Republic of Vietnam" for purposes 
of presumptive service connection for Agent Orange diseases 
including diabetes, in the comments section of the Federal 
Register announcement of the final rule adding diabetes to 
the list of Agent Orange presumptive diseases.  66 Fed. Reg. 
23,166 (May 8, 2001).
While the deck log book entries of the USS EXCEL do not 
specifically state that crew members went off the ship and 
entered onto shore while the USS EXCEL was anchored in the 
ports noted, the veteran's statements that he went ashore are 
supported by the unofficial newsletter of the ship provided 
by the veteran, as well as by the photographs the veteran 
provided.  The veteran's statements that, as storekeeper, he 
went ashore to procure supplies, is not contradicted by any 
evidence of record.  His DD214 and his service personnel 
records show that his military occupational specialty was as 
a storekeeper.  
While there are no official documents showing that the 
appellant was on shore in the country of Vietnam, the ship 
deck log excerpts, together with the veteran's photographs 
and the newsletter he submitted, places the evidence at least 
in equipoise to warrant a finding that the veteran did go 
ashore on at least several occasions.  While it is clear that 
the total number of hours he spent on shore may have been 
minimal, there is no requirement that the veteran establish 
anything other than at least one shore visit.  Resolving any 
reasonable doubt in the veteran's favor, he had qualifying 
service in Vietnam for purposes of the presumption of 
exposure to Agent Orange.  He is entitled to service 
connection for diabetes mellitus, type II.  
2.  Claim for service connection for diabetic retinopathy
Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  See 38 C.F.R. § 3.310(a).  
To establish entitlement to service connection on a secondary 
basis, there must be competent medical evidence of record 
establishing that a current disability is proximately due to 
or the result of a service-connected disability.  See Lanthan 
v. Brown, 7 Vet. App. 359, 365 (1995).  
In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998). 

In this case, a private clinical statement from the North 
Florida Eye Clinic Surgicenter reflects that the veteran was 
treated for diabetic retinopathy.  This statement, in 
essence, provides a medical opinion that the veteran's 
retinopathy is due to his diabetes mellitus by use of the 
diagnosis "diabetic retinopathy."

There is no conflicting medical evidence of record.  There is 
no medical evidence that the veteran's retinopathy is 
etiologically related to any disorder other than diabetes.  
Although this evidence is brief, it satisfiers each of the 
criteria for establishing service connection on a secondary 
basis.  As the veteran's diabetes mellitus, type II, has been 
presumed service-connected, the veteran is entitled to 
service connection for diabetic retinopathy secondary to that 
service-connected disability.  
3.  Claim for compensation for periodontitis

The veteran, in pertinent part, seeks compensation benefits 
for periodontitis.  As noted above, to the extent that the 
veteran's claim for service connection for periodontitis is a 
claim for VA treatment for that disorder, that claim is 
addressed in the REMAND appended to this decision.  

The veteran alleges that he has required surgical treatment 
for periodontitis.  Periodontitis is defined as a chronic 
inflammatory disease of the periodontium, the connective 
tissue that surrounds each tooth and attaches it to its bony 
socket.  Periodontitis is characterized by gingivitis, 
destruction of bone, formation of periodontal pockets, and 
loosening and exfoliation of the teeth.  Steadman's Medical 
Dictionary 1350, 1351 (27th ed. 2000).  

However, periodontitis is not recognized by the applicable 
regulations as a disability for which VA compensation may be 
granted.  See 38 C.F.R. § 3.381 (periodontal disease is not a 
disability for compensation purposes).  As it is specifically 
excluded as a disease or injury within the meaning of 
applicable legislation providing for compensation benefits, 
the claim for compensation benefits for periodontitis must 
fail for the absence of legal merit or lack of entitlement 
under the law.  

The relevant facts are not in dispute.  It is the law, not 
the evidence, which is dispositive of this claim.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The appeal with 
respect to compensation benefits for periodontitis must be 
dismissed for lack of legal merit, since the Board has no 
authority to grant compensation benefits for periodontitis.  

Periodontal disease is not a disabling condition subject to 
compensation under VA laws, and may be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment under 
38 C.F.R. § 17.161.  See 38 C.F.R. § 3.381(a).  Because the 
governing regulation, at 38 C.F.R. § 3.381(a), specifically 
states that periodontal disease may be considered service-
connected "solely for the purpose of establishing 
eligibility for outpatient dental treatment," there is no 
legal entitlement to compensation for periodontitis, and, to 
the extent that the veteran's appeal for service connection 
for periodontitis is for compensation for that disorder, the 
claim must be dismissed.  





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, is granted.

Entitlement to service connection for diabetic retinopathy is 
granted. 

The appeal for service connection for periodontitis for 
purposes of compensation is dismissed.  


REMAND

The veteran contends that hypertension, peripheral 
neuropathy, and periodontitis are secondary to his service-
connected diabetes mellitus, type II.  The veteran is 
entitled to VA medical opinion regarding these contentions.  
The Board notes that, although the veteran is not entitled to 
compensation benefits for periodontitis, he may seek service 
connection for that disorder for purposes of entitlement to 
VA medical treatment.  

The Board notes that all theories of entitlement to secondary 
service connection for the claimed disorders must be 
considered.  Pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.310(a), when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id.  Although the veteran did not 
specifically allege that diabetes aggravated hypertension, 
peripheral neuropathy, or periodontitis, that theory should 
be considered in the readjudication of the claims.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded 
appropriate VA examination.  The examiner 
should be asked to provide a medical 
opinion as to whether it is "more likely 
than not" (meaning likelihood greater 
than 50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood), that there is an etiologic 
relationship between the veteran's 
service-connected diabetes mellitus, type 
II, and the claimed disorders 
(hypertension, peripheral neuropathy, 
periodontitis), or that the veteran's 
service-connected diabetes mellitus 
aggravates, that is, permanently worsens, 
a claimed disorder.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  Then, after completing any other 
needed development, the RO should 
reconsider these claims.  If any 
determination remains adverse to the 
veteran on readjudication, a supplemental 
statement of the case should be issued.  
After the veteran has been afforded an 
appropriate period for response, each 
claim which remains on appeal should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MICHELLE KANE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


